Gray, C. J.
It was rightly ruled that the motion to dismiss was seasonably made. Chamberlain v. Hoogs, 1 Gray, 172. But the other rulings were erroneous. Upon the appeal from the judgment of the magistrate, the case stood for trial in the Superior Court upon all the charges. Morse v. Dayton, 125 Mass. 47. The fourth charge is in the nature of a specification under the first, and must be construed in connection with it; and a reference to the first charge clearly shows that the property conveyed was the property of the debtor. Stockwell v. Silloway, 100 Mass. 287. Anderson v. Edwards, 123 Mass. 273.

Exceptions sustained.